Citation Nr: 0215535	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
right hip scar.

2.  Entitlement to an increase in a 10 percent rating for a 
left hip scar.

(An additional issue of entitlement to an increase in a 40 
percent rating for a right wrist disability will be the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1952 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 RO rating decision which 
increased the rating for a right hip scar from 0 percent to 
10 percent, and increased the rating for a left hip scar from 
0 percent to 10 percent.

(An additional issue of entitlement to an increased rating 
for a right wrist disability will be the subject of a later 
Board decision which will be prepared after the Board 
completes development of evidence on such issue in accordance 
with 38 C.F.R. § 19.9 (2002))


FINDINGS OF FACT

1.  The veteran's right hip scar is manifested by no more 
than pain on palpation.

2.  The veteran's left hip scar is manifested by no more than 
pain on palpation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right hip scar have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001); 67 Fed. Reg. 49590, 49596 (2002).

2.  The criteria for a rating in excess of 10 percent for a 
left hip scar have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001); 67 Fed. Reg. 49590, 49596 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from 1952 to 1954.  His 
main service-connected disability is a right wrist disorder.  
Years after service, in 1979-1980, he underwent right wrist 
surgery, and, as part of this procedure, grafts were taken 
from the right and left hip bones (donor sites, located at 
the iliac crest-iliac spine areas of both ilia bones).  This 
resulted in residual scars on the right hip and the left hip. 
In 1980 the RO granted service connection and a 0 percent 
rating for the donor site scar on the right hip, and in 1981 
the RO granted service connection and a 0 percent rating for 
the donor site scar on the left hip.

On VA examination in July 1997 the veteran reported that 
since the old surgery, he had pain at both iliac crest areas 
that radiated to the back and the hip.  He claimed that 
because of the pain he was unable to perform prolonged 
sitting, standing, walking, or driving.  He described the 
pain as excruciating and sporadic in nature, and also 
reported burning and itching, and increase in pain on cloudy 
days and in the morning.  Examination showed that the skin 
lesions were very small, measuring 1 cm., well-healed, and 
located in both anterior iliac spine areas of the right and 
left hips.  There was no keloid formation and there was a 
small depression of 1 cm. at the left iliac crest area.  
There were no nervous manifestations, but there was moderate 
pain in the area upon palpation.  The scars were not 
disfiguring and were found to be very small.  The diagnosis 
was right and left iliac spine scars secondary to osteotomy 
at the iliac crest for graft.  

VA treatment records showed that the veteran was seen on 
numerous occasions complaining of hip pain and the diagnosis 
was degenerative joint disease.  In July 1999 he was seen for 
a rash in the hip scar area and examination showed scaling.  

A December 1997 RO rating decision increased the rating for 
the right hip scar to 10 percent, and increased the rating 
for the left hip scar to 10 percent.

On VA scar examination in December 1999 it was noted that the 
veteran reported severe pain in the scars on the iliac crest 
of both sides, associated with rash.  He had difficulty 
sleeping on his sides due to the scars and had to sleep on 
his back.  Examination of the right iliac crest showed a 4 
cm. long and 1 mm. wide fading scar, and on the left iliac 
crest there was a 7 cm. long and 1-3 mm. wide fading scar.  
The scars were not tender to palpation.  There were no 
adhesions, normal texture, no ulceration or breakdown of the 
skin, no elevation or depression of the scar, no underlying 
tissue loss, and no inflammation, edema or keloid formation.  
The scars had loss of color, but were not cosmetically 
disfiguring and there was no limitation of function caused by 
the scars.  The diagnoses were left and right iliac spine 
scars, secondary to osteotomy at the iliac crests for skin 
graft.

Analysis

The file shows that through correspondence, the rating 
decision, and the statements of the case, the veteran has 
been notified of the evidence necessary to substantiate his 
claims for increased ratings for right and left hip scars.  
He has been afforded VA examinations, and identified relevant 
medical records have been obtained.  The Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A maximum 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  Scars may be 
evaluated for limitation of functioning of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  Recent 
revisions of the criteria for rating scars (effective August 
30, 2002) include no material changes as would affect this 
case.  Under new Code 7804, a 10 percent rating is assigned 
for superficial scars which are painful on examination; under 
new Code 7805, scars may be rated on limitation of function 
of the affected part.  67 Fed. Reg. 49590, 49596 (2002).  
There are other new scar codes, but the medical evidence 
shows the veteran's right and left hip scars would no qualify 
for higher ratings under such codes.  For example, new Code 
7801 provides for a 10 percent rating for a scar exceeding 6 
square inches, and a 20 percent rating requires the scar to 
exceed 12 square inches.  Id.  

The record reflects that the veteran has two small well-
healed scars on his hips, resulting from surgery in which 
these hip areas were the donor sites for the right wrist 
operation.  Recent VA examination showed that the only 
impairment resulting from such scars is that they are painful 
on palpation (although the latest VA examination indicated no 
objective tenderness).  Thus, pursuant to Diagnostic Code 
7804 at most a rating of 10 percent is warranted for the 
right hip scar and a 10 percent rating for the left hip scar.  

A higher rating, pursuant to Diagnostic Code 7805, would 
require a showing of limitation of functioning of the hips 
due to the scars, and there is no such evidence.  While VA 
treatment records show that the veteran has been treated on 
numerous occasions for complaints of hip pain, the records 
reflect that this pain has been associated with non-service-
connected degenerative joint disease of the hips, not from 
the service-connected scars.  

Thus, the Board finds that ratings in excess of 10 percent 
for the right hip scar and 10 percent for the left hip scar 
are not warranted.  As the preponderance of the evidence is 
against the claims for increased ratings, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).





ORDER

An increased rating for a right hip scar is denied.

An increased rating for a left hip scar is denied. 


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

